COURT OF APPEALS
                              SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                                    NO. 2-10-078-CV


GARY DON TAYLOR                                                               APPELLANT

                                             V.

GALA TENAE ABDUL-ALEEM                                                         APPELLEE

                                          ----------

              FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY

                                         ------------

                  MEMORANDUM OPINION1 AND JUDGMENT

                                         ------------

       On March 18, 2010 and April 1, 2010, we notified appellant, in accordance with rule

of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee

was paid. See Tex. R. App. P. 42.3(c). Appellant has not paid the $175 filing fee. See

Tex. R. App. P. 5, 12.1(b).




       1
            See Tex. R. App. P. 47.4.
      Because appellant has failed to comply with a requirement of the rules of appellate

procedure and the Texas Supreme Court’s order of August 28, 2007, 2 we dismiss the

appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue. See Tex.

R. App. P. 43.4.



                                                       PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: April 22, 2010




      2
         See Supreme Court of Tex., Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in
courts of appeals).

                                            2